Citation Nr: 1601287	
Decision Date: 01/12/16    Archive Date: 01/21/16

DOCKET NO.  15-35 032A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an apportionment on behalf of the Veteran's mother of the Veteran's withheld disability compensation due to his incarceration.  

(The issues of the propriety of overpayments and the validity of underlying debts created as well as the issue of entitlement to an earlier effective date for the grant of apportionment benefits for the Veteran's daughter are addressed in separate decisions.)  


ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel



INTRODUCTION

The Veteran served on active duty from February 1976 to February 1977.  The appellant is the Veteran's mother.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a July 2015 decision of the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA) that denied apportionment of the Veteran's withheld benefits.  

There are multiple appeals currently before the Board that arose at different times.  As such, the appeals have different docket dates.  For efficiency, the Board will address all appeals over which it has jurisdiction.  See Ramsey v. Nicholson, 20 Vet. App. 16, 34 (2006) (holding that 38 U.S.C. § 7107 is not an exclusive set of rules by which the Board must consider and decide cases, but rather was intended "to set broad guidelines for the general order of processing appeals at the Board to ensure fairness, efficiency, and timeliness in consideration and decision of appeals").  The issue of entitlement to apportionment benefits on behalf of the Veteran's mother will be addressed in this decision.  The other issues mentioned above are addressed in separate decisions.

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

The Veteran is currently incarcerated.  Prior to his incarceration, the Veteran was in receipt of a total disability rating based on individual unemployability (TDIU).  

Since the time of his incarceration, the Veteran has many times sought an apportionment of his withheld benefits pursuant to 38 C.F.R. § 3.665(e) (2015) on behalf of both his daughter and his mother.  While his daughter's claim was previously granted (though downstream issues regarding that grant remain on appeal and are addressed in a separate decision), the RO denied the Veteran's mother's claim in July 2015.  

In August 2015, the Veteran filed a NOD with the July 2015 denial.  Included with this notice of disagreement was an itemized listing of the Veteran's mother's monthly expenses.  This notarized list was signed by the Veteran's mother.  

Ordinarily, incarcerated veterans do not have standing to prosecute claims for an apportionment on behalf of their family members.  See Ferenc v. Nicholson, 20 Vet. App. 58, 63-64 (2006); Belton v. Principi, 17 Vet. App. 209, 211 (2003).  

However, because the Veteran submitted a signed statement from his mother describing her monthly expenses, the Board finds that a party adversely affected by the July 2015 denial has participated in the appeal of this decision.  Thus, the August 2015 notice of disagreement is thus considered a valid NOD.  

When there has been an adjudication by the RO and a timely NOD has been filed, a statement of the case (SOC) addressing the issue must be furnished to the appellant.  Manlincon v. West, 12 Vet. App. 238 (1999).  

On remand, VA must be mindful to follow contested claim procedures.  See 38 C.F.R. §§ 19.100-19.102, 20.500-20.504, and 20.713.  

Additionally, both the Veteran and his mother are advised that, because of these procedures, any future appeals-whether NODs or substantive appeals-must come from the party adversely affected.  That is, the Veteran's mother must take an active role in seeking the desired apportionment.  

Accordingly, the case is REMANDED for the following action:

Provide a SOC to both the Veteran and his mother regarding the issue of entitlement to an apportionment of his withheld benefits.  Return this issue to the Board only if a timely appeal is perfected.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

